                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ZACHARY RICHARDSON and                               )
MATTHEW PARKER,                                      )
                                                     )
        Plaintiffs,                                  )   CASE NO. _________________
                                                     )
v.                                                   )   JURY DEMAND
                                                     )
WHISKEY ROW NASHVILLE, LLC                           )
                                                     )
      Defendant.                                     )

                                          COMPLAINT

       1.      Plaintiffs Zachary Richardson and Matthew Parker (“Plaintiffs”) bring this action

against Defendant Whiskey Row Nashville, LLC (“Whiskey Row”) to recover unpaid minimum

and overtime wages, liquidated damages, attorneys’ fees, and costs under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq.

       2.      Whiskey Row employs those who work at Dierks Bentley’s Whiskey Row

gastropub in downtown Nashville, Tennessee, including bartenders, servers, barbacks, and food-

runners. During the three-year period preceding the filing of this lawsuit, Whiskey Row has

employed hundreds of tipped employees, including bartenders, servers, barbacks, and food-

runners, who are paid an hourly rate lower than the minimum wage of $7.25 per hour and relied

on customer tips to satisfy its minimum and overtime wage obligations to its tipped employees

pursuant to the “tip credit” provision of the FLSA. However, Whiskey Row improperly paid this

lower tipped hourly rate to all of its bartenders, servers, barbacks, and food-runners.

                               I. JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Plaintiffs’ claims under the FLSA because they are

brought pursuant to 29 U.S.C. § 216(b) and because they raise a federal question pursuant to

                                                 1

     Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 1 of 13 PageID #: 1
28 U.S.C. § 1331.

       4.      Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391 because

Whiskey Row resides in this judicial district and because the claims arose in this judicial district.

                                            II. PARTIES

A.     Plaintiffs

       5.      Plaintiff Zachary Richardson is over the age of nineteen (19) and is a resident of St.

Simons Island, Georgia. Plaintiff Richardson was employed by Whiskey Row as a barback from

December 2017 to December 2018.

       6.      Plaintiff Matthew Parker is over the age of nineteen (19) and is a resident of

Nashville, Davidson County, Tennessee. Plaintiff Parker was employed by Whiskey Row as a

bartender from December 2017 to October 2019.

B.     Defendant

       7.      Defendant Whiskey Row Nashville, LLC is a Tennessee limited liability company

doing business within this judicial district.

       8.      Defendant’s principal office is 400 Broadway, Nashville, TN 37203-3931.

       9.      Defendant’s registered agent is Incorp Services, Inc., located at 216 Centerview

Drive, Suite 317, Brentwood, Tennessee 37027-3226.

                                                III. FACTS

       10.     Plaintiff Richardson was employed by Whiskey Row as a barback from December

2017 to December 2018.

       11.     Plaintiff Matthew Parker was employed by Whiskey Row as a bartender from

December 2017 to October 2019.




                                                    2

      Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 2 of 13 PageID #: 2
       12.     Whiskey Row paid Plaintiff Richardson and Plaintiff Parker as an hourly wage

below $7.25.


       13.     Whiskey Row paid is employees employed as bartenders, servers, barbacks, and/or

food-runners for Whiskey Row in Nashville, Tennessee (collectively referred to herein as “Tipped

Employees”).

       14.     In seeking to comply with the FLSA mandate that employees receive a minimum

wage of $7.25 per hour and a minimum overtime hourly rate of $10.88 per hour, Whiskey Row

purported to utilize a “tip credit” for each hour worked by Plaintiff Richardson and Plaintiff Parker.

See 29 U.S.C. § 203(m).

A.     Whiskey Row keeps a portion of its Tipped Employees’ earned tips.

       13.      Plaintiff Parker and other bartenders were required to maintain “cash banks”

(sometimes also referred to as “cash drawers”) for the cash they used to process customers’ bills

and make change for the customers who chose to pay for their food and beverages with cash.

       14.     The cash maintained in these cash banks was part of Whiskey Row’s business funds

and part of its general operating revenue.

       15.     However, Whiskey Row did not provide coins to its bartenders, including Plaintiff

Parker, for use in its cash banks—or in general—to make change for customers.

       16.     Rather, each bartender, including Plaintiff Parker, was given a cash bank of

approximately $500 at the start of each shift.

       17.     This cash bank was only ever comprised of one-dollar and five-dollar bills.

       18.     Whiskey Row charged a 3% “tech fee” to each customer’s total bill (regardless of

whether the customer paid using cash or a credit card).

       19.     This “tech fee” was Whiskey Row’s way of accounting for increases in product

                                                  3

     Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 3 of 13 PageID #: 3
costs without visibly raising the prices on its food and drink menus.

          20.   Instead of providing bartenders, including Plaintiff Parker, with coin money to

provide customers with the exact change owed to them, Whiskey Row’s management instructed

bartenders, including Plaintiff Parker, to round the change up or down to the nearest dollar amount

after applying the 3% tech fee to the customer’s total bill.

          21.   Whiskey Row’s specific policy was to have bartenders round down when a

customer’s bill ended in $0.49 or less and round up when a customer’s bill ended in $0.50 or more.

For example, if a customer’s drink bill, after applying the mandatory “tech fee,” totaled $5.15, the

bartenders were consistently instructed by management to charge the customer $5.00. If a

customer’s drink bill, again after applying the required “tech fee,” totaled $20.60, the bartenders

were instructed to charge the customer $21.00. Only when a customer complained about being

over-charged would management instruct the bartender to round the bill in favor of the customer.

          22.   At the end of each shift, the cash maintained by Plaintiff Parker and other bartenders

would add up to incorrect amounts (in other words, an amount different from the amount that

should be in the cash bank based on the sales for that shift).

          23.   When this occurred, Whiskey Row would deduct any shortfall in the amount of

cash owed to the house off-the-top of the Tipped Employees’ earned tips to ensure it did not suffer

a loss.

          24.   Only after deducting any cash owed to the house, due to Defendant’s cash-handling

practices, would management then divide the remaining tips amongst the Tipped Employees,

including barbacks like Plaintiff Richardson.

          25.   Whiskey Row also paid for various business supplies, such as a new money counter,

pens, and rubber bands, using money management deducted off the top of earned tips.



                                                  4

      Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 4 of 13 PageID #: 4
       26.     These deductions resulted in the Whiskey Row’s employees’ earned tips, including

Plaintiff Richardson’s earned tips and Plaintiff Parker’s earned tips, being paid to their employer,

Whiskey Row.

       27.     These deductions occurred routinely and certainly every workweek.

B.     Whiskey Row required its Tipped Employees, including Plaintiffs, to work off-the-
       clock without pay on a regular basis.

       28.     Whiskey Row had a policy and practice of automatically clocking out Tipped

Employees, including Plaintiffs, who worked night shifts at 4 a.m. so that management could begin

running computer reports and counting house earnings and tips for that shift.

       29.     This policy and practice resulted in Plaintiff Richardson, Plaintiff Parker, and other

nighttime staff regularly working off-the-clock anywhere from 1 hour to 2 hours at the end of their

night shifts while they completed cleaning.

       30.     Additionally, Whiskey Row required Plaintiff Richardson, Plaintiff Parker, and

other Tipped Employees to attend mandatory staff meetings and facility cleanings off-the-clock.

       31.     These mandatory meetings and cleanings occurred at least once a month—if not

more frequently—and lasted, on average, 3 to 4 hours.

C.     Whiskey Row required its Tipped Employees, including Plaintiffs, to purchase its
       merchandise apparel for their uniform, thus effectively paying them lower than $2.13
       per hour.

       32.     Whiskey Row required Plaintiff Richardson, Plaintiff Parker, and other Tipped

Employees to purchase Whiskey Row official merchandise and other brand-name apparel to be

worn as their work uniform.

       33.     Whiskey Row did not reimburse Plaintiffs or other Tipped Employees for these

required uniform purchases.

       34.     Accordingly, Whiskey Row effectively paid Plaintiffs and other Tipped Employees

                                                 5

     Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 5 of 13 PageID #: 5
less than $2.13 per hour, as a result of these required purchases.

D.     Whiskey Row required its Tipped Employees, including Plaintiffs, to spend more
       than 20% of their time performing non-tip-producing work activities.

       35.     Whiskey Row required Plaintiff Richardson, Plaintiff Parker, and other Tipped

Employees to spend more than 20% of their shift performing non-tip-producing work activities,

including, but not limited to, cleaning tables, chairs, bar tops, stairwells, and elevators, and

stocking liquor and cups.

       36.     These tasks were conducted at the beginning of their shifts prior to beginning their

tip-producing tasks, throughout their shifts, and again at the end of their shifts after finishing their

tip-producing tasks.

E.     Whiskey Row required Plaintiffs to share their earned tips with it, so that it could pay
       a third-party consulting firm for business expenses.

       37.     Whiskey Row had a policy and practice of deducting money—often amounting to

hundreds of dollars each week—off-the-top of the tips eared by bartenders, barbacks, and food-

runners, including Plaintiffs, to pay a third-party company it contracted with to review its liquor

inventory and advise it on its beverage costs.

       38.     Specifically, Whiskey Row paid a company called Bevinco out of tips earned by

its employees on a near daily—and most certainly—on a weekly basis.

       39.     When this occurred, the deductions were made by management before earned tips

were distributed amongst the bartenders, barbacks, and food-runners.

                                    IV. CAUSES OF ACTION

                              COUNT I
      VIOLATION OF THE MINIMUM WAGE REQUIREMENTS OF THE FLSA

       40.     All previous paragraphs are incorporated as though fully set forth herein.

       41.     Defendant is an employer covered by the FLSA.

                                                   6

      Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 6 of 13 PageID #: 6
        42.     The FLSA entitles employees to a minimum hourly wage of $7.25 for every hour

worked. 29 U.S.C § 206(a).

        43.     While restaurants may utilize a “tip credit” to satisfy their minimum wage

obligations to tipped employees, they forfeit the right to do so when certain requirements are not

met. See 29 U.S.C. §§ 203(m) and 203(t).

        44.     Restaurants forfeit the tip credit when they “keep tips received by [their] employees

for any purposes . . . .” 29 U.S.C. § 203(m).

        45.     Here, Whiskey Row kept tips earned by its Tipped Employees, including Plaintiffs,

as a result of its improper deductions from their earned tips as alleged herein, including, but not

limited to, tips deducted as a result of its 3% tech fee and cash rounding system, its use of employee

tips to purchase business supplies, and its use of employee tips to pay a third party vendor for

business services.

        46.     By making improper deductions from the tips earned by Tipped Employees,

including Plaintiffs, Whiskey Row has improperly retained its employees’ earned tips and forfeited

its right to utilize the tip credit to satisfy its minimum wage obligations to Plaintiffs.

        47.     As such, Whiskey Row has violated the FLSA’s minimum wage mandate by paying

Plaintiffs an hourly wage below $7.25 for regular hours worked in a workweek and by unlawfully

keeping a portion of their tips.

        48.     Restaurants may only take the tip credit for employees in an occupation in which

the employee is qualified as a “tipped employee.” 29 U.S.C. § 203(m).

        49.     Federal courts interpreting this statutory language also hold that restaurants lose

their right to utilize a “tip credit” when their tipped employees spend more than 20 % of their shift

performing non-tip-producing work.



                                                   7

      Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 7 of 13 PageID #: 7
       50.     By requiring Plaintiffs and other Tipped Employees to spend more than 20% of

their shift performing non-tip-producing work as alleged herein, Whiskey Row has forfeited its

right to utilize the “tip credit” in satisfying its minimum wage obligations to Plaintiffs and other

Tipped Employees.

       51.     As such, Whiskey Row has violated the FLSA’s minimum wage mandate by paying

Plaintiffs and other Tipped Employees an hourly wage below $7.25 for regular hours worked.

       52.     Further, by requiring its Tipped Employees, including Plaintiffs, to work off the

clock without pay as alleged herein, including, but not limited to, clocking Tipped Employees out

at the end of each night while they continued to work and requiring Tipped Employees to attend

mandatory staff meetings and facility cleanings off-the-clock without pay, Whiskey Row has

forfeited the tip credit and failed to pay Plaintiffs for all time worked at the statutory minimum

wage of $7.25 per hour.

       53.     As such, Whiskey Row has violated the FLSA’s minimum wage mandate by paying

Plaintiffs and other Tipped Employees an hourly wage below $7.25 for regular hours worked.

       54.     In violating the FLSA, Whiskey Row has acted willfully and with reckless

disregard of clearly applicable FLSA provisions.

                               COUNT II
          VIOLATION OF THE OVERTIME REQUIREMENTS OF THE FLSA

       55.     All previous paragraphs are incorporated as though fully set forth herein.

       56.     Defendant is an employer covered by the FLSA.

       57.     The FLSA requires that covered employees receive overtime compensation “not

less than one and one-half times” their regular rate of pay for hours over 40 in a workweek.

29 U.S.C. § 207.

       58.     Minimum wage employees must receive one and one-half times the statutory

                                                 8

     Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 8 of 13 PageID #: 8
minimum wage of $7.25 per hour, in other words $10.88 per hour, for every hour worked in excess

of 40 in a workweek. See 29 U.S.C. §§ 206, 207.

        59.     While restaurants may utilize a “tip credit” to satisfy their minimum and overtime

wage obligations to tipped employees, they forfeit the right to do so when certain requirements are

not met. See, e.g., 29 U.S.C. §§ 203(m) and 203(t); 29 C.F.R. § 531.60.

        60.     Restaurants forfeit the tip credit when they “keep tips received by [their] employees

for any purposes . . . .” 29 U.S.C. § 203(m).

        61.     Here, Whiskey Row kept tips earned by its Tipped Employees, including Plaintiffs,

as a result of its improper deductions from their earned tips as alleged herein, including, but not

limited to, tips deducted as a result of its 3% tech fee and cash rounding system, its use of employee

tips to purchase business supplies, and its use of employee tips to pay a third party vendor for

business services.

        62.     By making improper deductions from the tips earned by Tipped Employees,

including Plaintiffs, Whiskey Row has improperly retained its employees’ earned tips and forfeited

its right to utilize the tip credit to satisfy its overtime wage obligations to Plaintiffs.

        63.     As such, Whiskey Row has violated the FLSA’s overtime wage mandate by paying

Plaintiffs and other Tipped Employees an hourly wage below $10.88 for all overtime hours (i.e.,

hours worked in excess of 40 in a workweek) and by unlawfully keeping a portion of their tips.

        64.     Restaurants may only take the tip credit for employees in an occupation in which

the employee is qualified as a “tipped employee.” 29 U.S.C. § 203(m).

        65.     Federal courts interpreting this statutory language also hold that restaurants lose

their right to utilize a “tip credit” when their tipped employees spend more than 20% of their shift

performing non-tip-producing work.



                                                    9

      Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 9 of 13 PageID #: 9
       66.      By requiring Plaintiffs and other Tipped Employees to spend more than 20% of

their shift performing non-tip-producing work as alleged herein, Whiskey Row has forfeited its

right to utilize the “tip credit” in satisfying its overtime wage obligations to Plaintiffs and other

Tipped Employees.

       67.      As such, Whiskey Row has violated the FLSA’s overtime wage mandate by paying

Plaintiffs and other Tipped Employees an hourly wage below $10.88 for all overtime hours (i.e.,

hours worked in excess of 40 in a workweek).

       68.      Further, Whiskey Row required Tipped Employees to work off the clock without

pay as alleged herein, including, but not limited to, clocking Tipped Employees out at the end of

each night while they continued to work and requiring Tipped Employees to attend mandatory

staff meetings and facility cleanings off-the-clock without pay.

          69.   Some of these off-the-clock hours were in excess of 40 in a workweek and therefore

resulted in compensable overtime.

          70.   By requiring its Tipped Employees to work compensable overtime hours off the

clock without pay as alleged herein, including, but not limited to, clocking Tipped Employees out

at the end of each night while they continued to work and requiring Tipped Employees to attend

mandatory staff meetings and facility cleanings off-the-clock without pay, Whiskey Row has

forfeited the tip credit and failed to pay Plaintiffs and other Tipped Employees for all overtime

hours worked (i.e., hours worked in excess of 40 in a workweek) at an hourly wage of at least

$10.88.

       71.      As such, Whiskey Row has violated the FLSA’s overtime wage mandate by paying

Plaintiffs and other Tipped Employees an hourly wage below $10.88 for all overtime hours (i.e.,

hours worked in excess of 40 in a workweek).



                                                 10

    Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 10 of 13 PageID #: 10
       72.     In violating the FLSA, Whiskey Row has acted willfully and with reckless

disregard of clearly applicable FLSA provisions.

                                   COUNT III
                         UNLAWFULL OFF-THE-CLOCK WORK

       73.     All previous paragraphs are incorporated as though fully set forth herein.

       74.     Defendant is an employer covered by the FLSA.

       75.     Under the FLSA, an employer must compensate employees for all hours worked.

29 U.S.C. § 206.

       76.     Whiskey Row regularly required Plaintiffs and other Tipped Employees to work

off the clock without pay as alleged herein, including, but not limited to, clocking Tipped

Employees out at the end of each night while they continued to work and requiring Tipped

Employees to attend mandatory staff meetings and facility cleanings off-the-clock without pay.

       77.     By regularly requiring Plaintiffs and other Tipped Employees to work off the clock

without pay, Whiskey Row has failed to pay Plaintiffs for all time worked at the statutory minimum

and overtime wages.

       78.     In violating the FLSA, Whiskey Row has acted willfully and with reckless

disregard of clearly applicable FLSA provisions.

                                COUNT IV
                   UNLAWFUL RETENTION OF EMPLOYEES’ TIPS

       79.     All previous paragraphs are incorporated as though fully set forth herein.

       80.     Defendant is an employer covered by the FLSA.

       81.     The FLSA does not permit employers to “keep tips received by its employees for

any purposes,” regardless of whether or not the employer takes a tip credit. 29 U.S.C.

§ 203(m)(2)(B).



                                               11

    Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 11 of 13 PageID #: 11
        82.     As alleged herein, Whiskey Row unlawfully retained its employees tips, including

tips earned by Plaintiffs, by, among other things, maintaining a 3% tech fee and subsequent cash

rounding system that regularly resulted in Plaintiffs and all other Tipped Employees being required

to pay any shortfalls to Whiskey Row, by using tips earned by Plaintiffs and other Tipped

Employees to pay for business supplies, and by using tips earned by Plaintiffs and other Tipped

Employees to pay a third party vendor for business services.

        83.     When employers improperly keep employee tips, as Whiskey Row has here, they

are liable for the full amount of all tips unlawfully kept by the employer, and an additional equal

amount as liquidated damages. 29 U.S.C. § 216(b).

        84.     In violating the FLSA, Whiskey Row has acted willfully and with reckless

disregard of clearly applicable FLSA provisions.

                                  VI. PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for the following relief:

        A.      A finding that Whiskey Row has violated the FLSA with respect to how it paid

Plaintiffs;

        B.      A finding that Whiskey Row’s FLSA violations with respect to how it paid

Plaintiffs are willful;

        C.      A judgment against Whiskey Row and in favor of Plaintiffs for compensation for

all unpaid and underpaid wages that Whiskey Row has failed and refused to pay in violation of the

FLSA;

        D.      A judgment against Whiskey Row and in favor of Plaintiffs for compensation for

the amount of all tips unlawfully retained by Whiskey Row in violation of the FLSA;

        E.      Prejudgment interest to the fullest extent permitted under the law;



                                                 12

    Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 12 of 13 PageID #: 12
       F.     Liquidated damages to the fullest extent permitted under the FLSA;

       G.     Litigation costs, expenses, and Plaintiffs’ attorneys’ fees to the fullest extent

permitted under the FLSA and the Federal Rules of Civil Procedure; and,

       H.     Such other and further relief as this Court deems just and proper in equity and under

the law.

                                      VII. JURY DEMAND

       Plaintiffs demand a jury as to all claims so triable.

 Date: January 6, 2021                         Respectfully submitted,
                                               /s/ David W. Garrison
                                               DAVID W. GARRISON (No. 24968)
                                               JOSHUA A. FRANK (No. 33294)
                                               BARRETT JOHNSTON MARTIN & GARRISON, LLC
                                               Philips Plaza
                                               414 Union Street, Suite 900
                                               Nashville, TN 37219
                                               Telephone: (615) 244-2202
                                               Facsimile: (615) 252-3798
                                               dgarrison@barrettjohnston.com
                                               jfrank@barrettjohnston.com

                                               Attorneys for Plaintiff




                                                 13

    Case 3:21-cv-00006 Document 1 Filed 01/06/21 Page 13 of 13 PageID #: 13
